Case: 19-51174      Document: 00515467950         Page: 1    Date Filed: 06/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-51174                           June 26, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
Consolidated with 19-51179

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BULMARO SOLIS-COLMENERO,

                                                 Defendant-Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:19-CR-408-1
                            USDC No. 2:15-CR-1624-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Bulmaro Solis-Colmenero appeals the 20-month sentence imposed on his
conviction for illegal reentry following removal.                See 8 U.S.C. § 1326.
Additionally, he appeals the related revocation of his term of supervised



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-51174     Document: 00515467950      Page: 2      Date Filed: 06/26/2020


                                  No. 19-51174
                                c/w No. 19-51179
release on an earlier conviction for illegal reentry and his eight-month
revocation sentence. See 18 U.S.C. § 3583.
      Solis-Colmenero pleaded guilty pursuant to a superseding information.
He argues that because his information did not specify the prior felony
conviction that formed the basis of his sentencing enhancement, his sentence,
imposed under 8 U.S.C. § 1326(b)(1), exceeded the two-year maximum
sentence under § 1326(a) and therefore violated his due process rights. The
Government has filed an unopposed motion for summary affirmance and,
alternatively, seeks an extension of time to file its brief.
      As the Government correctly argues and Solis-Colmenero correctly
concedes, the sole issue raised on appeal is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224 (1998). See United States v. Wallace, 759 F.3d 486,
497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625–26
(5th Cir. 2007).     Because the issue is foreclosed, summary affirmance is
appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).
      Solis-Colmenero’s appeal from the revocation of supervised release was
consolidated with the instant appeal. But because he has raised no argument
with respect to his revocation case, he has abandoned his appeal of the
judgment of revocation and of the revocation sentence. See Yohey v. Collins,
985 F.2d 222, 224–25 (5th Cir. 1993).
      The Government’s motion for summary affirmance is GRANTED, and
the district court’s judgments are AFFIRMED. The Government’s alternative
motion for an extension of time to file its brief is DENIED.




                                         2